Citation Nr: 1241313	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO. 09-15 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than August 29, 2011, for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to November 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, by which the RO denied the Veteran's claim for nonservice-connected pension benefits. Subsequently, the RO granted the Veteran's claim, but only effective from August 29, 2011. The Veteran has continued his appeal for nonservice-connected pension benefits for the period from the date of his claim, March 14, 2008, to August 28, 2011. 

Additionally, a "Statement of the Case" was issued on the matter of an earlier effective date for nonservice-connected pension in January 2012, and a VA Form 9 was received in March 2012.

The January 2012 "Statement of the Case" associated with the Virtual VA claims file indicates that the Veteran submitted a claim for nonservice-connected pension in March 2008, which was denied in July 2008, and that the Veteran did not appeal that decision. The Board finds otherwise. The claims file shows that a timely Notice of Disagreement was received in August 2008, a Statement of the Case was issued in March 2009, and a VA Form 9 was received in April 2009. See 38 U.S.C.A. § 7105 (Filing of notice of disagreement and appeal). The Board therefore has appellate jurisdiction over the March 2008 claim for nonservice-connected pension, as applicable for the period from March 2008 to August 28, 2011. See 38 U.S.C.A. § 7104 (Jurisdiction of the Board). 

A review of the Virtual VA paperless claims processing system reveals that additional evidence has been considered in this matter that has not been associated with either the VA claims file or the Virtual VA claims file. The task of obtaining this missing information for association with the Veteran's VA claims file will be addressed in the remand instructions below.

 The Veteran provided testimony at an August 2012 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

At a VA examination in June 2008, the examiner was not aware that the Veteran had been receiving psychiatric care and psychiatric medication at VA from March 2008 forward. The examiner stated that the Veteran had "[n]o mental health problems." The relevant records of VA psychiatric treatment were associated with the claims file only after the VA examination had been conducted. As a result, the medical opinion as to employability rendered in June 2008 was made without consideration of the Veteran's psychiatric disability. A new VA medical opinion is required with respect to whether the Veteran was employable during the period from March 14, 2008, to August 28, 2011. See 38 C.F.R. § 4.2 (examination reports-corrective action).

Further, at the Veteran's August 2012 Board hearing, he discussed VA treatment for psychiatric disability from 2008 through the present time that was not considered in the denial of his claim for nonservice-connected pension for the period from March 2008 to August 2011. All additional relevant VA medical treatment records must be obtained and associated with the claims file. See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered). 

Also, the January 2012 "Statement of the Case," discussed above, discusses several aspects of the evidence of record that are not reflected in either the VA paper claims file or the Virtual VA claims file. The Board has contacted the Agency of Original Jurisdiction (AOJ) but they were unable to locate the records during the time frame of communication with the Board. As further AOJ adjudication of the matter on appeal is necessary, the Board will request on remand that all relevant claims information and evidence be associated with either the Veteran's paper claims file or the Virtual VA claims file, or, if lost, be reconstructed to the extent feasible.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). Expedited handling is requested.)

1. The AOJ must associate all relevant claims information and evidence with either the Veteran's paper claims file or the Virtual VA claims file; or, if any information and evidence as described in a January 2012 "Statement of the Case" is lost, it must be reconstructed to the extent feasible and associated with the paper claims file or the Virtual VA claims file.

2. Request the Veteran to identify all records of VA and non-VA health care providers who treated him for physical or mental health disabilities during the period from March 2008 forward.
 
* After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies. 

* The records sought must include all available and potentially relevant VA treatment records for psychiatric or physical disorders from March 2008 forward that are not associated with the claims file.

* The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

3. After all available relevant evidence has been received, seek to obtain a medical opinion from an appropriate clinician or clinicians as to the date or time frame during which the Veteran became unable to secure and follow a substantially gainful occupation by reason of the COMBINED EFFECTS of his psychiatric and physical disabilities.

The following considerations will govern the preparation of the report of the requested medical opinion:

* The claims file and a copy of this remand must be made available to the examiner(s), who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

* The examiner must review the claims file for a complete history as relevant to the period from March 2008 to August 2011, as to the effect of the Veteran's psychiatric and physical disabilities on his ability to secure and follow a substantially gainful occupation by reason of the COMBINED EFFECTS of his psychiatric and physical disabilities.

* If any examiner determines that a new examination of the Veteran is required to render the medical opinion requested in this matter, a new VA examination will be accomplished.

* If an opinion as to the combined effects of the Veteran's physical and psychiatric disabilities requires consultations between two or more clinicians, such consultation must be accomplished.

* The examination report must include a conclusion, with a fully reasoned explanation, as to whether, for any time from March 2008 to August 2011, the Veteran was unable to secure and follow a substantially gainful occupation by reason of the COMBINED EFFECTS of his physical and psychiatric disabilities.

* The report must include a finding as to the approximate dates or time frame, if any, from March 2008 to August 2011, that the Veteran was unable to secure and follow a substantially gainful occupational by reason of the combined effects of his physical and psychiatric disabilities.

* The report must include a FULLY REASONED EXPLANATION for its opinions and conclusions, based on the clinician's clinical experience, medical expertise, and established medical principles. 

* The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

4. Readjudicate the issue on appeal. If the benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


